Citation Nr: 1743137	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-32 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for colorectal cancer, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to December 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the benefits being sought.  


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the bilateral upper extremities is shown by the competent evidence of record to be related to his service-connected diabetes mellitus, type II.  

2.  The competent and credible medical evidence of record indicates that the Veteran's colorectal cancer is directly related or linked to his service, including exposure to herbicide agents.  


CONCLUSIONS OF LAW

1.  The Veteran's peripheral neuropathy of the bilateral upper extremities is the result of his service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

2.  Resolving all reasonable doubt in the Veteran's favor, his colorectal cancer is the result of his presumed exposure to herbicide agents in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A.  Peripheral Neuropathy of the Bilateral Upper Extremities 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a) (2016).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran is currently diagnosed with peripheral neuropathy of the upper extremities.   He contends that it is related to his service-connected diabetes mellitus, type II.  Therefore, the first two elements of a secondary service connection claim are met.  Id.  

In August 2014, the Veteran underwent a VA examination and the examiner found that his "[d]iabetic peripheral neuropathy has progressed to include bilateral upper extremities."  There is no probative evidence to the contrary.  Therefore, the nexus element of a secondary service connection claim is satisfied.  Id.  The preponderance of the evidence is in favor of the Veteran's claim.  38 U.S.C.A. § 5107 (b) (West 2014).  Service connection for peripheral neuropathy of the bilateral upper extremities is granted on a secondary basis.  38 C.F.R. § 3.310 (2016).

B.  Colorectal Cancer

The Veteran asserts his colorectal cancer was caused by his exposure to herbicides while stationed in Vietnam.  Since the Veteran served in the Republic of Vietnam, he is, therefore, presumed to have been exposed to herbicide agents.  However, colorectal cancer is not one of the conditions set forth in 38 C.F.R. § 3.309(e) as being presumptively associated with exposure to herbicide agents.  Therefore, service connection is not warranted on a presumptive basis.  

Nonetheless, the Veteran is not precluded from establishing entitlement to service connection for his disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d at 1043 (1994).  

The Veteran was diagnosed with colorectal cancer in 2012 and has been undergoing chemotherapy treatment.  In support of his claim, the Veteran provided a private medical opinion from his Hematologist/Oncologist, Dr. J. P., dated in March 2012. The opinion stated that "[g]iven this toxins proclivity to induce genetic mutations, this 'may' be an etiologic catalyst in the development of metastatic adenocarcinoma of the rectum."  

In July 2012, the Veteran provided another private medical opinion from Dr. M. H., his treating Oncologist/Hematologist.  Dr. M. H. opined that "[g]iven this toxin's [Agent Orange] proclivity to induce genetic mutations, this more likely than not is an etiologic catalyst in the development of adenocarcinoma of the rectum."  

In January 2013, the Veteran was afforded a VA examination.  The examiner concluded that the Veteran's colorectal cancer was less likely than not (less than 50 percent probability) incurred in or was caused by service.  The examiner indicated that although Dr. J. P. provided a positive etiology opinion, there is no rationale other than, "[g]iven this toxins proclivity to induce genetic mutations, this 'may' be an etiologic catalyst in the development of metastatic adenocarcinoma of the rectum."  The VA examiner did not provide a well-reasoned rationale for her opinion.  Barr v. Nicholson, 21 Vet. App. at 312; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  As such, the Board accords this examination a low probative value. 

In January 2015 the Veteran presented a medical opinion from his treating oncologist, Dr. M. F..  Dr. M. F. related the Veteran's colorectal cancer to the Agent Orange herbicide that the Veteran was exposed to while in service.  Dr. M. F. opined that "given the toxicity of Agent Orange and its proclivity to induce genetic mutations, this more likely than not is an etiologic catalyst in the development of [the Veteran's] adenocarcinoma of the rectum."  

The Board finds that the private medical opinions of the oncologists, Drs. M. H. and M. F., dated in July 2012 and January 2015, most probative.  These two opinions provide a direct nexus and therefore, satisfy the direct causation element of a service connection claim.  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs in favor the claim of service connection for colorectal cancer.  Service connection for colorectal cancer is granted.  


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for colorectal cancer is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


